— Writ of habeas corpus in the nature of an application to reinstate an insurance company bail bond in the sum of $1,000,000 upon Kings County indictment No. 2044/11, to release the defendant on his own recognizance, or, in the alternative, fixing bail.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Skelos, J.E, Balkin, Hall and Maltese, JJ., concur.